Exhibit 10.2

FORM OF RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

HENRY SCHEIN, INC. 2013 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF MAY 14, 2013)

THIS AGREEMENT (the “Agreement”) is made as of [Grant Date] (the “Grant Date”),
by and between Henry Schein, Inc. (the “Company”) and [Participant Name] (the
“Participant”). Additional country-specific terms and conditions that govern the
grant made hereunder are attached hereto on Annex 1, which terms and conditions
are incorporated by reference herein and made a part of the Agreement.

W I T N E S S E T H:

WHEREAS, the Company has adopted the Henry Schein, Inc. 2013 Stock Incentive
Plan (as amended and restated effective as of May 14, 2013), as amended from
time to time (the “Plan”) (a copy of which is on file with the Company’s
Corporate Human Resources Department and is available for Participant to review
upon request at reasonable intervals as determined by the Company), which is
administered by a Committee appointed by the Company’s Board of Directors (the
“Committee”);

WHEREAS, pursuant to Section 9(d) of the Plan, the Committee may grant
Restricted Stock Units to Key Employees under the Plan;

WHEREAS, the shares of the Company’s common stock are traded on the Nasdaq Stock
Market under the symbol “HSIC”;

WHEREAS, the Participant is a Key Employee of the Company or a Subsidiary.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Grant of Restricted Stock Units.

Subject to the restrictions and other conditions set forth herein, in the Plan
and Annex 1, the Committee has authorized this grant of [Shares Granted]
Restricted Stock Units to the Participant on the Grant Date.

2. Vesting and Payment.

(a) Except as set forth in Sections 2(c) and 2(d), the Restricted Stock Units
shall vest on the fourth anniversary of the Grant Date (the “Scheduled Payment
Date”); provided that the Participant has not had a Termination of Employment at
any time prior to the Scheduled Payment Date.

(b) Except as set forth in Section 2(c), there shall be no proportionate or
partial vesting in the periods prior to the vesting date and all vesting shall
occur only on the vesting date; provided that no Termination of Employment has
occurred prior to such date.

(c) The Restricted Stock Units shall vest on a pro-rated basis upon the
Participant’s Retirement, unless otherwise provided expressly in a written
agreement between the Participant and the Company (or a Subsidiary). For
purposes of this Section 2(c), the Participant shall qualify for “Retirement” if
(i) the Participant’s age (minimum 55) plus years of service with the Company
and its Subsidiaries equal or exceed 70, (ii) the Participant has provided
written notice of the Participant’s retirement to the Company at least 30 days
prior to the date of such retirement, and (iii) no Termination of Employment has
occurred prior to the date of such retirement. For purposes of determining the
age and service requirement under Section 2(c)(i), the Participant’s age and
years of service shall be determined by the Participant’s most recent birthday
and employment anniversary, respectively. For purposes of this Section 2(c),
vesting on a pro-rated basis shall be calculated by multiplying the number of
Restricted Stock Units set forth under Section 1 by a fraction, the numerator of
which is the number of days from the date of grant to the date of the
Participant’s Retirement, and the denominator of which is 1,460.

(d) The Restricted Stock Units shall become fully vested on the earliest of
(i) a Termination of Employment by the Company (or a Subsidiary) without Cause
occurring within the 2-year period following a Change of Control, (ii) the
Participant’s Disability and (iii) the Participant’s death; provided that no
Termination of Employment has occurred prior to any such event, unless otherwise
provided expressly in a written agreement between the Participant and the
Company (or a Subsidiary). For purposes of this Agreement, a “Change of Control”
shall mean a Change of Control as defined in the Plan. For purposes of this
Agreement, “Disability” shall mean the approval of, and receiving benefits for,
long term disability by the disability insurance carrier under the Company’s (or
if applicable, Subsidiary’s) long term disability plan.

 

1



--------------------------------------------------------------------------------

(e) The Participant shall be entitled to receive one share of Common Stock with
respect to one vested Restricted Stock Unit. The Participant shall be paid one
share of Common Stock with respect to each vested Restricted Stock Unit within
thirty (30) days of the Scheduled Payment Date; except that, in the event of
(i) a Termination of Employment by the Company (or a Subsidiary) without Cause
occurring within the 2-year period following a Change of Control, (ii) death or
(iii) Disability, the Participant shall be paid within thirty (30) days of such
employment termination, death or Disability; provided no Termination of
Employment has occurred prior to each such date. In the event of Retirement, the
Participant shall be paid one share of Common Stock with respect to each vested
Restricted Stock Unit within thirty (30) days of the Scheduled Payment Date.

3. Forfeiture and Recoupment.

(a) Subject to Section 2 above, all unvested Restricted Stock Units will be
forfeited on the Participant’s Termination of Employment.

(b) Notwithstanding anything herein or in the Plan to the contrary, the
Restricted Stock Units (including any dividends credited thereupon) provided for
under this Agreement are conditioned on the Participant not engaging in any
Competitive Activity (as defined below) from the date that is twelve (12) months
prior to the applicable settlement date set forth in Section 2(e) above (such
applicable settlement date, the “Payment Date”) through the first anniversary of
such Payment Date. If, on or after the date that is twelve (12) months prior to
the Payment Date but prior to the Payment Date, the Participant engages in a
Competitive Activity, all Restricted Stock Units (including any dividends
credited thereupon) (whether or not vested) shall be immediately forfeited in
their entirety, and the Participant shall have no further rights or interests
with respect to such Restricted Stock Units (including any such dividends). In
the event that the Participant engages in a Competitive Activity on or after the
Payment Date but on or prior to the first anniversary of such Payment Date, the
Company shall have the right to recoup from the Participant, and the Participant
shall repay to the Company, within thirty (30) days following demand by the
Company, a payment equal to the Fair Market Value of the aggregate shares of
Common Stock payable in respect of such Restricted Stock Units (including any
dividends credited thereupon) on the Payment Date (including any dividends or
other distributions thereafter paid thereon); provided, that, the Company may
require the Participant to satisfy such payment obligations hereunder either by
forfeiting and returning to the Company such shares of Common Stock, Restricted
Stock Units, dividends or any other Shares, or making a cash payment or any
combination of these methods, as determined by the Company in its sole
discretion. The Company and its Subsidiaries, in their sole discretion, shall
have the right to set off (or cause to be set off) any amounts otherwise due to
the Participant from the Company (or the applicable Subsidiary) in satisfaction
of such repayment obligation, provided that any such amounts are exempt from, or
set off in a manner intended to comply with, the requirements of any applicable
law (including, without limitation, Section 409A of the Code).

(c) The Participant hereby acknowledges and agrees that the forfeiture and
recoupment conditions set forth in this Section 3, in view of the nature of the
business in which the Company and its affiliates are engaged, are reasonable in
scope and necessary in order to protect the legitimate business interests of the
Company and its affiliates, and that any violation thereof would result in
irreparable harm to the Company and its affiliates. The Participant also
acknowledges and agrees that (i) it is a material inducement and condition to
the Company’s issuance of the Restricted Stock Units (including any dividends
credited thereupon) that such Participant agrees to be bound by such forfeiture
and recoupment conditions and, further, that the amounts required to be
forfeited or repaid to the Company pursuant to forfeiture and recoupment
conditions set forth above are reasonable, and (ii) nothing in this Agreement or
the Plan is intended to preclude the Company (or any affiliate thereof) from
seeking any remedies available at law, in equity, under contract to the Company
or otherwise, and the Company (or any affiliate thereof) shall have the right to
seek any such remedy with respect to the Restricted Stock Units, any dividends
credited thereupon, or otherwise.

(d) For purposes of this Agreement, the Participant will be deemed to engage in
a “Competitive Activity” if, either directly or indirectly, without the express
prior written consent of the Company, the Participant (i) takes other employment
with, renders services to, or otherwise engages in any business activities with,
companies or other entities that are competitors of the Company or any of its
affiliates, (ii) solicits or induces, or in any manner attempts to solicit or
induce, any person employed by or otherwise providing services to the Company or
any of its affiliates, to terminate such person’s employment or service
relationship, as the case may be, with the Company or any of its affiliates,
(iii) diverts, or attempts to divert, any person or entity from doing business
with the

 

2



--------------------------------------------------------------------------------

Company or any of its affiliates or induces, or attempts to induce, any such
person or entity from ceasing to be a customer or other business partner of the
Company or any of its affiliates, (iv) violates any agreement between the
Participant and the Company or any of its affiliates relating to the
non-disclosure of proprietary or confidential information of the Company or any
of its affiliates, and/or (v) conducts himself or herself in a manner adversely
affecting the Company or any of its affiliates, including, without limitation,
making false, misleading or negative statements, either orally or in writing,
about the Company or any of its affiliates. The determination as to whether the
Participant has engaged in a Competitive Activity shall be made by the Committee
in its sole discretion.

(e) This Section 3(e) applies solely with respect to Participants who are
executive officers of the Company. Notwithstanding anything herein to the
contrary, Participant agrees and acknowledges that the Restricted Stock Unit
awarded under this Agreement and the underlying shares shall be subject to the
terms and conditions of the Company’s Incentive Compensation Recoupment Policy
approved by the Board. Notwithstanding the foregoing, Participant agrees that
incentive compensation, as defined under of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and such regulations as are promulgated
thereunder from time to time (“Dodd-Frank”), payable to Participant under this
Agreement shall be subject to any clawback policy adopted or implemented by the
Company in respect of Dodd-Frank, or in respect of any other applicable law or
regulation.

4. Dividend Equivalents. Cash dividends on Shares shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
Restricted Stock Unit granted to a Participant, provided that such cash
dividends shall not be deemed to be reinvested in Shares and will be held
uninvested and without interest and paid in cash if and when the Restricted
Stock Unit vests. Stock dividends on Shares shall be credited to a dividend book
entry account on behalf of the Participant with respect to each Restricted Stock
Unit granted to a Participant, provided that the Participant shall not be
entitled to such dividend unless and until the Restricted Stock Unit vests.

5. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares covered by any Restricted Stock Unit
unless and until the Participant has become the holder of record of the shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in this Agreement or the Plan.

6. Withholding. Participant shall pay, or make arrangements to pay, in a manner
satisfactory to the Company, an amount equal to the amount of all applicable
foreign, federal, state, provincial and local taxes that the Company is required
to withhold at any time. In the absence of such arrangements, the Company or one
of its Subsidiaries shall have the right to withhold such taxes from the
Participant’s normal pay or other amounts payable to the Participant. In
addition, any statutorily required withholding obligation may be satisfied, in
whole or in part, at the Participant’s election, in the form and manner
prescribed by the Committee, by delivery of shares of Common Stock (including
shares issuable under this Agreement).

7. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan. Subject to Section 3, if and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

8. Amendment. To the extent applicable, the Board or the Committee may at any
time and from time to time amend, in whole or in part, any or all of the
provisions of this Agreement to comply with any applicable laws and stock
exchange rules and regulations (including, without limitation, Section 409A of
the Code and the regulations thereunder) and may also amend, suspend or
terminate this Agreement subject to the terms of the Plan. Except as otherwise
provided in the Plan, no modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.

9. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by regular
United States mail or similar foreign mail or post, first class and prepaid, to
the appropriate party at the address set forth below (or such other address as
the party shall from time to time specify):

If to the Company, to:

Henry Schein, Inc.

135 Duryea Road

Melville, New York 11747

Attention: General Counsel

If to the Participant, to the address on file with the Company.

 

3



--------------------------------------------------------------------------------

10. No Obligation to Continue Employment. This Agreement is not an agreement of
employment or directorship. This Agreement does not guarantee that the Company
or its Subsidiaries will employ or retain, or continue to employ or retain, the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which any Restricted Stock Unit
is outstanding, nor does it modify in any respect the Company or its
Subsidiaries’ right to terminate or modify the Participant’s employment or
compensation.

11. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Shares issued pursuant to this Agreement. The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing Shares acquired pursuant to this Agreement in the
possession of the Participant in order to carry out the provisions of this
Section.

12. Securities Representations. The grant of the Restricted Stock Units and
issuance of Shares upon vesting of the Restricted Stock Units shall be subject
to, and in compliance with, all applicable requirements of federal, state or
foreign securities law. No Shares may be issued hereunder if the issuance of
such Shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Shares may then be listed. As a
condition to the settlement of the Restricted Stock Units, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation.

The Shares are being issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(a) He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section.

(b) If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(c) If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sale of the Shares
may be made only in limited amounts in accordance with such terms and
conditions.

13. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission and processing by the Company (or any
Subsidiary) of any personal data information related to Restricted Stock Units
awarded under this Agreement, for legitimate business purposes (including,
without limitation, the administration of the Plan) out of the Participant’s
home country and including to countries with less data protection laws than the
data protection laws provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.

14. Delivery Delay. The delivery of any certificate representing the Common
Stock may be postponed by the Company for such period as may be required for it
to comply with any applicable foreign, federal, state or provincial securities
law, or any national securities exchange listing requirements and the Company is
not obligated to issue or deliver any securities if, in the opinion of counsel
for the Company, the issuance of such Shares shall constitute a violation by the
Participant or the Company of any provisions of any applicable foreign, federal,
state or provincial law or of any regulations of any governmental authority or
any national securities exchange. The Participant acknowledges and understands
that the Company intends to meet its delivery obligations in Common Stock with
respect to Restricted Stock Units, except as may be prohibited by law or
described in this Agreement, the Plan or supplementary materials.

15. Miscellaneous.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

4



--------------------------------------------------------------------------------

(a) This Agreement shall be governed and construed in accordance with the laws
of New York (regardless of the law that might otherwise govern under applicable
New York principles of conflict of laws).

(b) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

(c) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

(d) This Agreement and the Plan do not create a joint venture or partnership
between the Company and any Subsidiary.

(e) Notwithstanding any provisions in this Agreement, this grant of Restricted
Stock Units shall be subject to any additional country-specific terms and
conditions set forth in Annex 1 to the Agreement for the Participant’s country
to the extent applicable. Moreover, if Participant relocates to one of the
countries included in Annex 1, the additional country-specific terms and
conditions for such country, if any, will apply to Participant to the extent
that the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.

16. ACQUIRED RIGHTS. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE
COMPANY MAY TERMINATE OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED
STOCK UNITS MADE UNDER THIS AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER
AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND (C) NO
PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED STOCK UNITS
AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE
FUTURE WHATSOEVER.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

HENRY SCHEIN, INC.  

 

Michael S. Ettinger Senior Vice President, Corporate & Legal Affairs and Chief
of Staff

 

PARTICIPANT [Electronic Signature] [Participant Name]

[Acceptance Date]

 

5



--------------------------------------------------------------------------------

ANNEX 1

Additional Country Specific Terms and Conditions

for the Restricted Stock Unit Agreement

This Annex 1 includes additional terms and conditions that govern the Restricted
Stock Units granted to the Participant under the Plan if the Participant works
or resides in, or is otherwise subject to the taxes imposed by, one of the
countries listed below. This Annex 1 also includes other information that may
impact the Participant’s participation in the Plan. Certain capitalized terms
used but not defined in this Annex 1 have the meanings set forth in the Plan
and/or the Agreement. This Annex 1 forms part of the Agreement and should be
read in conjunction with the Agreement and the Plan.

The Participant agrees to sign any additional agreements or undertakings that
may be necessary or advisable in order to comply with applicable law or
facilitate the administration of the Plan. Furthermore, the Participant
acknowledges that the applicable law of the country in which the Participant is
subject to taxes or is residing or working at the time of grant or vesting of
the Restricted Stock Units or the sale of shares of Common Stock received
pursuant to the Restricted Stock Units (including any rules or regulations
governing securities, foreign exchange, tax, labor, employment, or other
matters) may restrict or prevent the issuance of shares of Common Stock or
subject the Participant to additional terms and conditions or procedural or
regulatory requirements that the Participant is or will be solely responsible
for and must fulfill. Such requirements may be outlined in but are not limited
to items listed below in this Annex 1.

If the Participant is a citizen or resident of a country other than the country
in which he or she is subject to taxes or is residing and/or working, or if the
Participant transfers employment or residency after the Restricted Stock Units
are granted to him or her, the information contained in this Annex 1 may not be
applicable to the Participant. Tax laws are often complex and outcomes can vary
depending on individual circumstances. Accordingly, the Participant is advised
to seek appropriate professional advice as to how tax and other relevant laws in
the applicable country may apply to his or her situation.

AUSTRALIA

There are no country-specific provisions.

AUSTRIA

There are no country-specific provisions.

BELGIUM

There are no country-specific provisions.

BRAZIL

Section 2(a) shall be amended to add “for cause” after “Participant has not had
a Termination of Employment”.

Section 2(b) shall be amended to add “for cause” after “provided that no
Termination of Employment” and to add the following at the end thereof:

“Notwithstanding the foregoing, in the event of a Termination of Employment
other than for cause, the Restricted Stock Units shall vest on a pro-rated basis
through the date of the Termination of Employment.”

Section 2(c)(iii), 2(d)(proviso) and 2(e)(proviso) shall be amended to add “for
cause” after “no Termination of Employment”.

Section 3(a) shall be amended by to add “for cause” after “Termination of
Employment”.

Section 3(b) shall be amended by adding the following to the end thereof:

“In case the Participant engages in any competitive activity after twelve
(12) months of the first anniversary of the Payment Date and does not repay the
Company, the Company shall be entitled to use all judicial remedies available at
law, including, without limitation, the recovery of damages arising from such
breach and shall only be entitled to recoup from Participant the maximum amount
permitted under Brazilian law.

 

6



--------------------------------------------------------------------------------

Section 15(a) shall be deleted in its entirety and replaced with the following:

“This Agreement shall be governed and construed in accordance with the laws of
Brazil.”

CANADA

Section 2(e) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“Upon the vesting of each Restricted Stock Unit, the Participant shall receive
one share of Common Stock. Notwithstanding the foregoing, prior to the vesting
of each Restricted Stock Unit, the Participant may elect to receive a cash
payment from the Company in an amount equal to the Fair Market Value of a share
of Common Stock on the date of vesting; provided such election may only be
effective if it is in lieu of receiving a share of Common Stock (or portion
thereof) covering such Restricted Stock Unit. Any such election shall be made in
a form acceptable to the Company. Upon the Participant’s receipt of such cash
payment, the Company shall cancel the corresponding Restricted Stock Unit.”

CHINA (Excluding Hong Kong)

Section 2(e) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“Upon the vesting of each Restricted Stock Unit, the Participant shall receive
one share of Common Stock. Notwithstanding the foregoing, prior to the vesting
of each Restricted Stock Unit, the Participant may elect to receive a cash
payment from the Company in an amount equal to the Fair Market Value of a share
of Common Stock on the date of vesting; provided such election may only be
effective if it is in lieu of receiving a share of Common Stock (or portion
thereof) covering such Restricted Stock Unit. Any such election shall be made in
a form acceptable to the Company. Upon the Participant’s receipt of such cash
payment, the Company shall cancel the corresponding Restricted Stock Unit.”

CHILE

There are no country-specific provisions.

COLOMBIA

There are no country-specific provisions.

DENMARK

The Agreement is subject to the mandatory regulation under the Danish Stock
Options Act (the “Act”) for Employees (meaning any person who works under the
instructions of the employer and receives consideration in return for personal
work) employed by Danish entities.

An Employee who is a participant under the Agreement shall receive a separate
written statement issued in accordance with mandatory regulation under the Act
as an appendix to the Agreement.

Section 4 and section 5 of the Act provides that if the employment ends due to
termination of the employment on the part of the employer before the Employee
has exercised the awarded rights to acquire shares, the employee shall retain
such rights in accordance with the exercise terms stipulated in the scheme or
the agreement as if the Employee were still an Employee. Furthermore, the
Employee maintains the right to a pro rata share, calculated in proportion to
the duration of his or her employment period during the financial year, of the
awards to which he or she would have been entitled under agreement or custom if
the Employee were still an Employee at the end of the financial year or at the
date of award. This also applies where (1) the Employee resigns due to the fact
that he or she has reached the retirement age applicable within the trade or the
employer in question, or due to the fact that the Employee is entitled to
pension under the national pension scheme or retirement pension from the
employer, or (2) the Employee terminates the employment without notice due to
material breach on the part of the employer.

If the employment ends due to termination of the employment on the part of the
Employee before the employee’s exercise of the awarded rights to acquire shares,
such right of exercise will lapse, unless otherwise stipulated in the terms
governing exercise set out in the scheme or the agreement. Furthermore, any
right to receive awards after the end of the employment will also lapse. The
same applies if the termination is due to breach of the terms of employment on
the part of the Employee, or if the Employee has been summarily dismissed with
just cause.

 

7



--------------------------------------------------------------------------------

In section 2(a), 2(b), 2(c), 2(d), 2(e), and 3(a) reference is made to the
Termination of Employment and the requirement of the Participant to be employed
by the Company. Such reference shall be interpreted in accordance with section 4
and section 5 of the Act.

Section 2(c) is hereby deleted in its entirety.

FRANCE

The following shall be added to the end of the preamble in the Agreement:

“The Agreement complies with the provisions of articles L 225-197-1 to L
225-197-3 of the French Commercial Code (see “Details of the amendments to the
US RSU Agreement”).”

Section 2(e) of the Agreement is hereby deleted in its entirety and replaced
with the following:

“In any case, the total number of shares of Common Stock freely allotted by the
Company to individuals in France shall not exceed 10% of the outstanding
securities of the Company. Notwithstanding anything herein to the contrary,
shares of Common Stock may not be allotted to a Participant who holds more than
10% of the outstanding securities of the Company and a free allotment of shares
of Common Stock shall not result in the Participant holding more than 10% of the
outstanding securities of the Company.”

Sections 3(b) and 3(c) of the Agreement shall hereby be read as if (i) all
parentheticals that include the word “dividend” or “dividends” have been
deleted, and (ii) all references to “dividends” and “any dividends credited
thereupon” have been deleted.

Section 4 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“Holding Period. Following the vesting of Restricted Stock Units hereunder, if
any, the Participant shall receive and be required to hold the resulting shares
of Common Stock for a period of at least two years following such applicable
vesting date, except that such holding requirement shall not apply in the case
of death or Disability. At the end of such holding period, such shares of Common
Stock shall not be sold or otherwise transferred: (a) during the period of ten
stock exchange trading dates that precede or follow the date of the Company’s
filing of the Company’s Form 10-K or 10-Q, as applicable; or (b) during a
scheduled or unscheduled blackout prohibiting certain sales of shares of Common
Stock, if applicable to the Participant.”

Section 5 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“Rights as a Stockholder. The Participant shall have no rights as a stockholder
with respect to any shares of Common Stock covered by any Restricted Stock Unit
including, without limitation, voting and dividend rights, unless and until the
Participant has become the holder of record of the shares of Common Stock at the
end of the vesting period, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of any such
shares.”

GERMANY

There are no country-specific provisions.

HONG KONG

Section 3(b) of the Agreement shall hereby be read as if all references to
“Subsidiary” or “Subsidiaries” have been deleted.

 

8



--------------------------------------------------------------------------------

The following shall be added to the end of Section 13 of the Agreement:

“If the Participant is unable to provide his or her personal data as requested
by the Company (or any Subsidiary) the Participant may not be able to
participate in the Plan. The Participant has the right to request access to and
to request the correction of his or her personal data pursuant to applicable
data privacy law. Any such data access and request should be made in writing and
addressed to the Company’s Corporate Human Resources Department located at 135
Duryea Road, Melville, New York 11747, USA.”

IRELAND

There are no country-specific provisions.

ITALY

There are no country-specific provisions.

NETHERLANDS

There are no country-specific provisions.

NEW ZELAND

There are no country specific provisions.

NORTHERN IRELAND

There are no country-specific provisions.

NORWAY

For the purposes of this Agreement, the term “without cause” as used in Sections
2(d) and (e), shall be construed to mean:

“Without the lawful cause of termination being based on circumstances related to
the employee, cf. the Norwegian Work Environment Act (2005) section 15-7.

POLAND

The following shall be added to the end of Section 3(b) of the Agreement:

“Neither this Section 3(b) nor any other provision of the Agreement shall be
understood, construed or interpreted as the Participant’s obligation to refrain
from engaging in the Competitive Activity. This Agreement does not create any
post-employment non-competition obligations. This Section 3(b) sets forth a
resolutive condition to acquiring the right to the Restricted Stock Units
(including any dividends credited thereupon). Such condition is the
Participant’s engagement in Competitive Activity as set forth above. If the
resolutive condition is met, the Participant’s right to the Restricted Stock
Units (including any dividends credited thereupon) shall be terminated with the
reverse effect as determined above.”

Section 13 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“Transfer of Personal Data. The Participant authorizes, agrees and unambiguously
consents to the transmission and processing by the Company of any personal data
information necessary to perform and execute this Agreement, including any
personal data information necessary to grant the Restricted Stock Unit under
this Agreement. The Participant is aware that his or her personal data
information may be transmitted out of the Participant’s home country and
including to countries with less data protection laws than the data protection
laws provided by the Participant’s home country (the Company is headquartered in
Melville, New York and currently is not “Safe Harbor” certified). The
Participant agrees and unambiguously consents to such transmission. This
authorization/consent is freely given by the Participant. Should the performance
or execution of this Agreement require the transmission of the Participant’s
personal data information by a Subsidiary, such transmission shall be made upon
the Participant’s prior consent made in writing and indicating the detailed
scope of personal data information which is to be transmitted and the purpose of
transmission. If such transmission of the Participant’s personal data
information by a Subsidiary encompasses transmission to countries with less data
protection laws than the data protection laws provided by the Participant’s home
country, such consent shall expressly indicate such circumstances.”

 

9



--------------------------------------------------------------------------------

The following shall be added to the Agreement as a new Section 17:

“Condition of Employment. Notwithstanding anything herein or in the Plan to the
contrary, the acquisition of the rights of the Restricted Stock Units by the
Participant is conditioned upon the Participant’s continued employment with the
Company or a Subsidiary through the Scheduled Payment Date, subject to Sections
2(c) and 2(d). The Restricted Stock Units are due for staying in employment
until the Scheduled Payment Date. Under such circumstances where there is a
Termination of Employment, the Participant shall not acquire the right to the
unvested Restricted Stock Units. The rights and obligations under this Agreement
are outside the Participant’s employment relationship with the Company or
Subsidiary.”

SOUTH AFRICA

There are no country-specific provisions.

SPAIN

There are no country-specific provisions.

SWEDEN

There are no country-specific provisions.

SWITZERLAND

There are no country-specific provisions.

THAILAND

Section 3(b) of the Agreement is hereby amended to delete the last sentence
thereof.

UNITED KINGDOM

As of the Grant Date, if the Participant either (i) qualifies for Retirement (as
defined in Section 2(c) of the Agreement) or (ii) may become eligible to qualify
for Retirement prior to the Scheduled Payment Date, Section 4 of the Agreement
is hereby deleted in its entirety and replaced with the following:

“Dividend Equivalents. Cash dividends on Shares shall be credited to a dividend
book entry account on behalf of the Participant with respect to each Restricted
Stock Unit granted to the Participant, provided that such cash dividends shall
not be deemed to be reinvested in Shares and will be held uninvested and without
interest. The Participant’s right to receive any such cash dividends shall vest
if and when the related Restricted Stock Unit vests, and such cash dividends
shall be paid in cash to the Participant if and when the related Restricted
Stock Unit is paid to the Participant. Stock dividends on Shares shall be
credited to a dividend book entry account on behalf of the Participant with
respect to each Restricted Stock Unit granted to the Participant. The
Participant’s right to receive any such stock dividends shall vest if and when
the related Restricted Stock Unit vests, and such stock dividends shall be paid
in stock to the Participant if and when the related Restricted Stock Unit is
paid to the Participant.”

The following is added to the Agreement as a new Section 17:

“Section 431. The Participant agrees to enter into a Joint Election with the
Company under Section 431 of the Income Tax (Earnings and Pensions) Act of 2003
(“ITEPA”) for full or partial disapplication of Chapter 2 ITEPA under the laws
of the United Kingdom. The election must be signed and dated by the Participant
and returned to the Company within 14 days of each grant of Shares.”

 

10



--------------------------------------------------------------------------------

UNITED STATES

The second to last sentence of Section 2(d) of Agreement is hereby deleted in
its entirety and replaced with the following:

“For the purposes of this Agreement, a “Change of Control” shall mean the
occurrence of a Section 409A Change of Control (as defined in Section 17).”

As of the Grant Date, if the Participant either (i) qualifies for Retirement (as
defined in Section 2(c) of the Agreement) or (ii) may become eligible to qualify
for Retirement prior to the Scheduled Payment Date, Section 4 of the Agreement
is hereby deleted in its entirety and replaced with the following:

“Dividend Equivalents. Cash dividends on Shares shall be credited to a dividend
book entry account on behalf of the Participant with respect to each Restricted
Stock Unit granted to the Participant, provided that such cash dividends shall
not be deemed to be reinvested in Shares and will be held uninvested and without
interest. The Participant’s right to receive any such cash dividends shall vest
if and when the related Restricted Stock Unit vests, and such cash dividends
shall be paid in cash to the Participant if and when the related Restricted
Stock Unit is paid to the Participant. Stock dividends on Shares shall be
credited to a dividend book entry account on behalf of the Participant with
respect to each Restricted Stock Unit granted to the Participant. The
Participant’s right to receive any such stock dividends shall vest if and when
the related Restricted Stock Unit vests, and such stock dividends shall be paid
in stock to the Participant if and when the related Restricted Stock Unit is
paid to the Participant.”

The following shall be added to the Agreement as a new Section 17:

“Change of Control Defined. For purposes of this Agreement, a “Section 409A
Change of Control” shall be deemed to have occurred upon:

(i) an acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of (A) 50% or more of the then outstanding
Shares or (B) 33% or more of the total combined voting power of the then
outstanding voting securities of HSI entitled to vote generally in the election
of directors (the “Outstanding HSI Voting Securities”); excluding, however, the
following: (w) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or (z) any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar corporate transaction (in each case, a “Corporate
Transaction”), if, pursuant to such Corporate Transaction, the conditions
described in clauses (A), (B) and (C) of paragraph (iii) below are satisfied; or

(ii) within any 12-month period beginning on or after the date of the Agreement,
the individuals who constitute the Board immediately before the beginning of
such period (the Board as of the date hereof shall be hereinafter referred to as
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board; provided that for purposes of this Subsection any individual who
becomes a member of the Board subsequent to the date hereof whose election, or
nomination for election by HSI’s stockholders, was approved by a vote of at
least a majority of those individuals who are members of the Board and who are
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Act) or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or

(iii) the consummation of a Corporate Transaction or, if consummation of such
Corporate Transaction is subject to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the outstanding Shares and
Outstanding HSI Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction and the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the outstanding
Shares and

 

11



--------------------------------------------------------------------------------

Outstanding HSI Voting Securities, as the case may be, (B) no Person (other than
the Company, any employee benefit plan (or related trust) of the Company or the
corporation resulting from such Corporate Transaction and any Person
beneficially owning, immediately prior to such Corporate Transaction, directly
or indirectly, 33% or more of the outstanding Shares or Outstanding HSI Voting
Securities, as the case may be, will beneficially own, directly or indirectly,
33% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors and (C) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

(iv) the sale or other disposition of all or substantially all of the assets of
the Company; excluding, however, such sale or other disposition to a corporation
with respect to which, following such sale or other disposition, (x) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors will be then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and Outstanding HSI Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock and Outstanding HSI Voting
Securities, as the case may be, (y) no Person (other than the Company and any
employee benefit plan (or related trust) of the Company or such corporation and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the outstanding Common Stock
or Outstanding HSI Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 33% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (z) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of such corporation.

(v) No event set forth herein shall constitute a “Section 409A Change of
Control” unless such event also qualifies as a “change in control event” for
purposes of Treasury Regulation § 1.409A-3(i)(5). Accordingly, the definition of
“Section 409A Change of Control” set forth herein shall be limited, construed
and interpreted in accordance with Section 409A and the regulations issued
thereunder.”

The following shall be added to the Agreement as a new Section 18:

“Section 409A.Any provisions in this Agreement providing for the payment of
“nonqualified deferred compensation” (as defined in Section 409A of the Code and
the Treasury regulations thereunder) to the Participant are intended to comply
with, or be exempt from, the requirements of Section 409A of the Code, and this
Agreement shall be interpreted in accordance therewith. Neither party
individually or in combination may accelerate or defer the timing of the payment
of any such nonqualified deferred compensation, except in compliance with
Section 409A of the Code and this Agreement, and no amount shall be paid prior
to the earliest date on which it is permitted to be paid under Section 409A of
the Code and this Agreement. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on the
Participant as a result of Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code. Any amounts payable hereunder that
satisfy the short-term deferral exception in Treas. Reg. §1.409A-1(b)(4) shall
not be subject to Section 409A of the Code. Whenever a payment under this
Agreement may be paid within a specified period, the actual date of payment
within the specified period shall be within the Company’s sole discretion.”

 

12